DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 11-16, filed 01/04/2021, with respect to the pending claims 2-6, 18-19 and 21-28 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claim 21, line 9 recite “means for detecting when the person is paying attention to display”.
For the “means for detecting when the person is paying attention to display” the corresponding structure appears to be an attention identifier 212 including a Gaze Detector Part 214 which includes an image capturing equipment(e.g., a camera) as illustrated in Figure 2, specified in paragraph 0025, lines 1-6 of the specification.

Allowable Subject Matter
1.	Claims 1 - 6, 8 - 16,18 - 19, 21 - 22 and 24 - 28 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 2, the prior art of record doesn’t teach alone or in combination:
a detector to: 
determine an amount of time when the person is not paying attention to the display; and 
compare the amount of time to a threshold amount of time, 
the device charger to continue delivery of power to the computing device when the amount of time is less than the threshold amount of time, and the device charger to 

As to claims 3-6, 8-13 and 28, the claims are allowed as being dependent over on the allowed claim (claim 2).

In terms of Claim 14, the prior art of record doesn’t teach alone or in combination:
determine a third amount of time that the person did not pay attention to the display; 
compare the third amount of time to a threshold amount of time; 
manage delivery of power to the computing device based on the first amount of time when the third amount of time is less than the threshold amount of time; and
manage delivery of power to the computing device based on the second amount of time when the third amount of time exceeds the threshold amount of time, in combination with the remaining claim elements of claim 14.

As to claims 15-16 and 18-19, the claims are allowed as being dependent over on the allowed claim (claim 14).

In terms of Claim 21, the prior art of record doesn’t teach alone or in combination:

determine an amount of time when the person is not paying attention to the display; and 
compare the amount of time to a threshold amount of time, 
the means for managing delivery to continue delivery of power to the computing device when the amount of time is less than the threshold amount of time, and 
the means for managing delivery to disable delivery of power to the computing device when the amount of time exceeds the threshold amount of time, in combination with the remaining claim elements of claim 21.

As to claims 22 and 24-26, the claims are allowed as being dependent over on the allowed claim (claim 21).

In terms of Claim 27, the prior art of record doesn’t teach alone or in combination:
determining a third amount of time that the person did not pay attention to the display; comparing the third amount of time to a threshold amount of time;
managing, by executing instructions with a processor, delivery of power to the computing device for the first third amount of time when the third amount of time is less than the threshold amount of time; and 
managing, by executing instructions with the processor, delivery of power to the computing device for the second amount of time when the third amount of time exceeds 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Maharaj (US # 20100259213).
The US Patent Application Publication by Apple et al. (US # 20070073585).
The US Patent Application Publication by Furukawa (US # 20150033880).
Neither Maharaj, Apple nor Furukawa teaches alone or in combination a charging station controlling the delivery of power to the computing device based on the determining the amount of time the person is not paying attention and comparing the amount of time with to the threshold amount of time, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859